Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 15/340,341 which was filed on 11/01/2016 and claims benefit of 62/252,683 filed on 11/09/2015.  

Response to Amendment
In the reply filed 1/23/2021, applicant amends claims 1 and 11. Claims 10 and 20 have been cancelled and no additional claims have been. Accordingly, claims 1-9, 11-19, and 21 stand pending.

Response to Arguments
Applicant’s arguments filed 1/23/2021 have been fully considered but are moot in view of new grounds of rejection.
The applicant argues that the cited references do not teach selecting as a candidate ALD a special character that appears in every line and appears a same number of times in every line.  The examiner respectfully disagrees.  Ferrar teaches identifying common elements within a line and selected them as candidate delimiters (figures 17 and 21-22, [0232, 0236]) which would select special characters that appear in every line and same number of times in every line. Gorelik also teaches identifying delimiters as frequently occurring special characters that appear in the same positions 
The applicant argues that the cited references do not teach that the ALDs produced by the three different analyses being prioritized with said constant ALD assigned a higher priority than said word ALD which is assigned a higher priority than said special character ALD, said prioritization being effected by an order in which the three analysis are performed.  The examiner respectfully disagrees.  Walton teaches a ranked based ordering of the parsers and selecting the highest ranking parser for the analysis (figure 2b, item 222, column 8 lines 50-56) which would allow the priority of the constant ALD analysis to be higher than the word ALD analysis and that being higher than the special character ALD analysis.  Ferrar also teaches priority can be given to different log types based on pattern structure which defines the parser required ([0070]), therefore the log type requiring a constant ALD parser can be assigned a higher priority than a log type requiring a word ALD parser which can be assigned a higher priority than a log type requiring a special character ALD parser.  Therefore, the examiner is not persuaded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 11 contain two different kinds of frequency analysis as well as multiple limitations for candidate selection based on “the” frequency analysis without specifying which frequency analysis it is referring to, thereby making the scope of the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton (US8620928) in view of Ferrar (US2016/0292263), Gorelik (US2015/0356094), Kanjirathinkal et al. (US2015/0293920), hereinafter Kanjirathinkal, and Syed et al. (US20150220605), hereinafter Syed.

Regarding Claim 1:
Walton teaches:

said ALDs identified by: performing a landmark analysis on the log including: performing a special character analysis, wherein said special characters are non-numeric and non-alphabet characters (Walton, abstract, column 1 lines 27-67, column 4 lines 12-18, column 5 lines 4-12, note generating log parser by analyzing a sample log, note generating a tokenized log and identifying delimiters, note determining potential delimiters, note the use of special characters that are non-numeric and non-alphabet characters); 
performing a word pattern analysis (Walton, abstract, figures 2, column 1 lines 27-67, column 4 lines 12-18, column 7 lines 1-15, note generating log parser by analyzing a sample log, note generating a tokenized log and identifying delimiters, note determining potential delimiters based on pattern analysis/matching which includes word patterns); and 
performing a constant pattern analysis (Walton, abstract, figures 2A-2B, column 1 lines 27-67, column 4 lines 12-18, column 7 lines 1-15, note pattern matching and tokenizing the log, note determining potential delimiters based on pattern analysis/matching which includes constant patterns); 
a frequency analysis that determines the frequency of special characters in each line of the log and determines its distribution and the number of lines in which the 
a candidate selection that generates ALD candidates based on the frequency analysis(Walton, abstract, column 1 lines 27-67, column 7 lines 1-15, note generating a tokenized log and identifying candidate delimiters based on matching and positions);
wherein the word pattern analysis performs a tokenization wherein log statements are tokenized with spaces (Walton, abstract, figures 2, column 1 lines 27-67, column 4 lines 12-18, column 7 lines 1-15, note generating log parser by analyzing a sample log, note generating a tokenized log and identifying delimiters, note determining potential delimiters based on pattern analysis/matching which includes word patterns); 
a frequency analysis that determines the frequency of tokens 
a candidate selection based on data determined in the frequency analysis (Walton, abstract, column 1 lines 27-67, column 7 lines 1-15, note generating a tokenized log and identifying candidate delimiters based on matching and positions);
wherein the ALDs are produced by three different analyses and three sets of results are generated namely, special character ALD, word ALD, and constant ALD (Walton, abstract, figures 2A-2B, column 1 lines 27-67, column 4 lines 12-18, column 7 
from the log and ALDs, tokenizing the log and generating an increasingly tokenized format by separating the patterns with the ALD to form an intermediate tokenized log (Walton, abstract, column 1 lines 27-67, column 4 lines 12-18, note generating log parser by analyzing a sample log, note generating a tokenized log and identifying delimiters, note determining potential delimiters);
iteratively repeating the tokenizing of the logs until a last intermediate tokenized log is processed as a final tokenized log (Walton, abstract, figure 2A-2B, column 1 lines 27-67, column 4 lines 12-18, column 7 lines 1-15, note generating log parser by analyzing a sample log, note generating a tokenized log and identifying delimiters, note repeating until there are no more tokens); and
applying the tokenized logs in applications (Walton, abstract, figure 2A-2B, column 1 lines 27-67, note generating and applying the parser).
Walton doesn’t specifically teach:
wherein the special character analysis performs a tokenization and filtering analysis that filters out an alphabetic or numeric character such that only special characters are considered for analysis, 

selects as a candidate a special character that appears in every line and appears a same number of times in every line;
a word abstraction that converts each token to an abstract form by the following conversion rules: 1) alphabet character "A" replaces one or more adjacent alphabet characters; 2) digit "D" replaces one or more adjacent numbers; and 3) special characters other than alphabets and digits are directly used, but more than one adjacent special characters are converted to a single character;
a frequency analysis that determines the frequency of tokens in abstract form and how many lines include such token(s); 
three different analyses and generating three sets of results: special character ALD, word ALD, and constant ALD;
Ferrar is in the same field of endeavor, log parsing;
Ferrar teaches: 
said ALDs identified by: performing a landmark analysis on the log including: performing a special character analysis, wherein said special characters are non-numeric and non-alphabet characters (Ferrar, figures 17 and 21-22, [0197, 0236], note different parse unit types; note identifying common elements in each log line and applying scoring to determine delimiter based on the item with the lowest score. Since the multiplier for alpha-numeric characters can be 1,000 or more times than the 
performing a constant pattern analysis (Ferrar, figure 22, [0237], note context rules may be applied for constant pattern analysis); 
wherein the special character analysis performs a tokenization and filtering analysis that filters out an alphabetic or numeric character such that only special characters are considered for analysis (Ferrar, figures 17 and 21-22, [0197, 0236], note different parse unit types; note identifying common elements in each log line and applying scoring to determine delimiter based on the item with the lowest score. Since the multiplier for alpha-numeric characters can be 1,000 or more times than the multiplier for special characters, the scoring is interpreted as a way to filter out alpha-numeric characters), 
a white space abstraction analysis that handles concatenated space characters, said space characters converted to special meta-character “space_X” representing space having a length of X (Ferrar, figure 22, [0235], note analysis white spaces, note when combined with Kanjirathinkal the space characters may be converted into a label as taught by Kanjirathinkal); and 
a frequency analysis that determines the frequency of special characters in each line of the log and determines its distribution and the number of lines in which the special characters appear in the log (Ferrar, figures 17 and 21-22, [0197, 0236], note identifying common and variable elements in each log line that determines how many special characters appear in each line of the log, its distribution, and number of lines as shown in the example in the figures); and 

wherein the ALDs are produced by three different analyses and three sets of results are generated namely, special character ALD, word ALD, and constant ALD (Ferrar, figures 17 and 21-22, [0197, 0236], note different parse unit types; note identifying common elements in each log line and applying scoring to determine delimiter based on the item with the lowest score. Since the multiplier for alpha-numeric characters can be 1,000 or more times than the multiplier for special characters, the scoring is interpreted as a way to filter out alpha-numeric characters.  When combined with the previously cited references this may be a special character type of analysis), said constant ALD assigned a higher priority than said word ALD which is assigned a higher priority than said special character ALD, said prioritization being effected by an order in which the three analysis are performed (Ferrar, [0070], note a priority can be given to different log types based on the pattern structure which defines the parser required, therefore the log type requiring a constant ALD parser can be assigned a higher priority than a log type requiring a word ALD parser which can be assigned a higher priority than a log type requiring a special character ALD parser); and

Gorelik is in the same field of endeavor, delimiter analysis;
Gorelik teaches:
wherein the special character analysis performs a tokenization and filtering analysis that filters out an alphabetic or numeric character such that only special characters are considered for analysis (Gorelik, [0100], note the delimiters are non-alphanumeric characters which means the alpha-numeric characters are filtered out for analysis)
a white space abstraction analysis that handles concatenated space characters differently depending on their length, said space characters converted to special meta-character “space_X” representing space having a length of X (Gorelik, [0106], note the parser can detect repeating strings and formats as signatures, e.g. a string having several characters that occurs frequently and in the same relative position, therefore when applied to white spaces the parser can detect a white space signature in the file and these signatures would be handled as different signatures if they varied in length.  When combined with the previously cited references this would for the log analysis rules of Walton and Ferrar and when combined with Kanjirathinkal the space characters may be converted into a label as taught by Kanjirathinkal).
a candidate selection that generates ALD candidates based on the frequency analysis, selects as a candidate a special character that appears in every line and 
a frequency analysis that determines the frequency of tokens in abstract form and how many lines include such token(s) (Gorelik, [0097], note identifying delimiters as frequently occurring special characters that correspond to a format by testing if the special characters are found at the same positions at the same lines and field numbers.  This means the number of lines were tracked and when combined with the previously cited references this analysis would be for the candidate selection process rules taught by the other references)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Gorelik as modified because this would improve the reliability and efficiency of data access (Gorelik, [0007]).
Kanjirathinkal is in the same field of endeavor, log management;
Kanjirathinkal teaches:
wherein the word pattern analysis performs a tokenization wherein log statements are tokenized with spaces (Kanjirathinkal, [0021-0028], note generalized token, note labels are applied with respect to characters, note more than one word may be tokenized into one token, e.g. tokenized with spaces)

a word abstraction that converts each token to an abstract form by the following conversion rules: 1) alphabet character "A" replaces one or more adjacent alphabet characters; 2) digit "D" replaces one or more adjacent numbers; and 3) special characters other than alphabets and digits are directly used, but more than one adjacent special characters are converted to a single character (Kanjirathinkal, [0021, 0026-0028], note generalized token, note labels are applied with respect to characters, note replacing token with “ALPHANUMERIC” or “NUM”, note that replacing with “ALPHANUMERIC” or “NUM” is a matter of design choice and would be obvious to replace with “A” or “D” or a single character for special characters, e.g. a token or group of tokens may be replaced with an entity name which may be a single character).
a frequency analysis that determines the frequency of tokens in abstract form and how many lines include such token(s) (Kanjirathinkal, abstract, [0021-0028], note determining repeating patterns is interpreted as a frequency analysis. When combined with the other references this would include determining how many lines include such tokens as taught by the other references); 
a candidate selection based on data determined in the frequency analysis (Kanjirathinkal, abstract, [0021-0028], note pattern, e.g. frequency, analysis used for candidate selection).

Syed is in the same field of endeavor, log processing;
Syed teaches:
	wherein the ALDs are produced by three different analyses and three sets of results are generated namely, special character ALD, word ALD, and constant ALD (Syed, abstract, [0012, 0014, 0024], note analyzing log structure to determine type of delimiter, e.g. special character, word, and constant).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Syed as modified because this would improve analyzing large amounts of log data (Syed, [0002]).


Regarding Claim 2:
Walton as modified shows the method as disclosed above;
Walton as modified further teaches:
converting each token into an abstract representation (Walton, abstract, figure 2A-2B, column 1 lines 27-67, column 4 lines 12-18, column 7 lines 1-15, note generating log parser by analyzing a sample log, note generating a tokenized log and 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Kanjirathinkal as modified because this would improve precision and improve assimilating and analyzing large amounts of log data (Kanjirathinkal, [0001, 0020]).

Regarding Claim 3:
Walton as modified shows the method as disclosed above;
Walton as modified further teaches:
wherein a character "A" replaces one or more adjacent alphabets and digit "D" replaces one or more adjacent numbers (Kanjirathinkal, [0020, 0026-0028], note replacing characters and digits with a character, Kanjirathinkal uses the example of replacing tokens with “ALPHANUMERIC” or “NUM”, however this is just one possibility and is interpreted as teaching using the characters “A” and “D” as well).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Kanjirathinkal as modified because this would improve precision and improve assimilating and analyzing large amounts of log data (Kanjirathinkal, [0001, 0020]).

Regarding Claim 4:
Walton as modified shows the method as disclosed above;
Walton as modified further teaches:

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Kanjirathinkal as modified because this would improve precision and improve assimilating and analyzing large amounts of log data (Kanjirathinkal, [0001, 0020]).

Regarding Claim 5:
Walton as modified shows the method as disclosed above;
Walton as modified further teaches:
determining a frequency of tokens in abstract forms, where for each converted token, tracking how many lines include the token (Walton, abstract, column 1 lines 27-67, note determining matches, e.g. frequency) (Gorelik, [0097], note identifying delimiters as frequently occurring special characters that correspond to a format by testing if the special characters are found at the same positions at the same lines and field numbers.  This means the number of lines were tracked and when combined with the previously cited references this analysis would be for the candidate selection process rules taught by Walton and Ferrar) (Kanjirathinkal, [0021, 0026-0028], note generalized token, note replacing token with “ALPHANUMERIC” or “NUM”).

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Kanjirathinkal as modified because this would improve precision and improve assimilating and analyzing large amounts of log data (Kanjirathinkal, [0001, 0020]).

Regarding Claim 6:
Walton as modified shows the method as disclosed above;
Walton as modified further teaches:
comprising selecting candidates for the ALDs (Walton, abstract, column 1 lines 27-67, column 4 lines 12-18, column 7 lines 1-15, note generating a tokenized log and identifying candidate delimiters).

Regarding Claim 7:
Walton as modified shows the method as disclosed above;
Walton as modified further teaches:
comprising applying policies on specific conditions for ALD selection variably depending on data quality (Walton, abstract, figures 2A-2B, column 1 lines 27-67, column 4 lines 12-18, column 7 lines 1-15, note ranking policies to determining best likelihood for the candidate delimiter, which is interpreted as depending on data quality).

Regarding Claim 8:
Walton as modified shows the method as disclosed above;
Walton as modified further teaches:
wherein if a word pattern appears in every line, the word pattern is selected as a candidate (Walton, abstract, figures 2A-2B, column 1 lines 27-67, column 4 lines 12-18, column 7 lines 1-15, note ranking policies to determining best likelihood for the candidate delimiter, note finding all matches, e.g. every line).
 
Regarding Claim 9:
Walton as modified shows the method as disclosed above;
Walton as modified further teaches:
determining a constant pattern and when the ALD is not empty, each log is tokenized and converted into another log by using the ALDs (Walton, abstract, figures 2A-2B, column 1 lines 27-67, column 4 lines 12-18, column 7 lines 1-15, note pattern matching and tokenizing the log).

Claim 11 discloses substantially the same limitations as claim 1 respectively, except claim 11 is directed to a system comprising a processor and a module for processing the log with code (Walton, figure 1 and 7, note computer system with processor), while claim 1 is directed to a method. Therefore claim 11 is rejected under the same rationale set forth for claim 1.

Claim 12 discloses substantially the same limitations as claim 2 respectively, except claim 12 is directed to a system comprising a processor and a module for processing the log with code (Walton, figure 1 and 7, note computer system with processor), while claim 2 is directed to a method. Therefore claim 12 is rejected under the same rationale set forth for claim 2.

Claim 13 discloses substantially the same limitations as claim 3 respectively, except claim 13 is directed to a system comprising a processor and a module for processing the log with code (Walton, figure 1 and 7, note computer system with processor), while claim 3 is directed to a method. Therefore claim 13 is rejected under the same rationale set forth for claim 3.

Claim 14 discloses substantially the same limitations as claim 4 respectively, except claim 14 is directed to a system comprising a processor and a module for processing the log with code (Walton, figure 1 and 7, note computer system with processor), while claim 4 is directed to a method. Therefore claim 14 is rejected under the same rationale set forth for claim 4.

Claim 15 discloses substantially the same limitations as claim 5 respectively, except claim 15 is directed to a system comprising a processor and a module for processing the log with code (Walton, figure 1 and 7, note computer system with processor), while claim 5 is directed to a method. Therefore claim 15 is rejected under the same rationale set forth for claim 5.

Claim 16 discloses substantially the same limitations as claim 6 respectively, except claim 16 is directed to a system comprising a processor and a module for processing the log with code (Walton, figure 1 and 7, note computer system with processor), while claim 6 is directed to a method. Therefore claim 16 is rejected under the same rationale set forth for claim 6.

Claim 17 discloses substantially the same limitations as claim 7 respectively, except claim 17 is directed to a system comprising a processor and a module for processing the log with code (Walton, figure 1 and 7, note computer system with processor), while claim 7 is directed to a method. Therefore claim 17 is rejected under the same rationale set forth for claim 7.

Claim 18 discloses substantially the same limitations as claim 8 respectively, except claim 18 is directed to a system comprising a processor and a module for processing the log with code (Walton, figure 1 and 7, note computer system with processor), while claim 8 is directed to a method. Therefore claim 18 is rejected under the same rationale set forth for claim 8.

Claim 19 discloses substantially the same limitations as claim 9 respectively, except claim 19 is directed to a system comprising a processor and a module for processing the log with code (Walton, figure 1 and 7, note computer system with 

Regarding Claim 21:
Walton as modified shows the method as disclosed above;
Walton as modified further teaches:
a mechanical actuator (Walton, figure 1 and 7, column 14 lines 45-63, note computer system with processor, note I/O devices and I/O interface); and
a digitizer couple to the actuator to log data (Walton, figure 1 and 7, column 14 lines 45-63, note computer system with processor, note I/O devices and I/O interface).

	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakayama (US5526443) teaches converting text portion into tokens and abstract representation of tokens.
Carus et al. (US7822598) teaches normalization of a string of words.
Chen et al. (US5745602) teaches tokenizing a document and analyzing frequent tokens for selection.
Gorelik (US10198460) teaches ordering and selected various parsers to use for delimiter analsyis.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314.  The examiner can normally be reached on M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                              4/22/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152